Citation Nr: 1113178	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-37 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty from August 1943 to March 1946, including service in the Pacific Theater during World War II.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for a bilateral hearing loss disability and tinnitus.

The Board notes that a June 2009 statement by the Veteran setting forth his arguments regarding why he believed his hearing loss and tinnitus were incurred in active service was accepted by the RO as a substantive appeal in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2010).  The Veteran was also offered an opportunity to testify at a hearing before the Board in a November 2009 letter.  The Veteran did not respond to this letter.  Accordingly, the Board will proceed with appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss disability had its onset in active military service, manifested within one year of service separation, or is otherwise related to active service. 

2.  The preponderance of the evidence weighs against a finding that the Veteran's tinnitus had its onset in active military service or is otherwise related to service.





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.
I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Informing the claimant of what evidence is required to substantiate a claim for service connection requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a January 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In a March 2009 authorized release form, the Veteran identified treatment by doctors W. Maril and J. Maril.  However, he did not provide a complete address for these doctors or specify the dates of treatment.  The Veteran was notified in the April 2009 rating decision that this form was incomplete.  Because the Veteran did not provide sufficient information to enable VA to request records from the doctors identified in the authorized release form, the Board finds that VA had no duty to request them.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to provide enough information for VA to properly develop his claim.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that the duty to assist is not a one way street).  The Board also notes that the Veteran indicated in a March 2009 statement that he believed both doctors had passed away, thus suggesting that efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159.  Finally, in the March 2009 statement, the Veteran identified other former service members who "were aware of the conditions that caused" his hearing problems, but did not provide statements from them or contact information which would enable VA to request such statements.  See id.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on his behalf.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an audiological examination in July 2009.  The Board finds that this examination is adequate for the purpose of making a decision on these claims, as the examiner carefully reviewed the claims file, thoroughly examined the Veteran, to include conducting appropriate audiological testing, and provided a complete rationale for the opinion stated which is grounded in and consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability and tinnitus.  For the reasons that follow, the Board regrets that it must find that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board is satisfied with the evidence of a current disability for both hearing loss and tinnitus.  With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Here, the Veteran's July 2009 VA examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
60
65
LEFT
45
50
60
55
70

The Veteran's speech recognition scores, using the Maryland CNC word lists, were 88 percent for the right ear and 80 percent for the left ear.  Thus, the July 2009 VA examination report establishes a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

With respect to tinnitus, the Board notes that this disability is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  At the July 2009 VA examination, the Veteran reported experiencing a constant "whistling" tinnitus in both ears.  Therefore, the Board finds that the Veteran currently has tinnitus.

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Board finds that the Veteran was exposed to hazardous noise while on active duty.  In this regard, the Veteran served in the Navy aboard the U.S.S. Prince Georges, which included service in the Pacific Theater during World War II.  In a September 2008 statement, the Veteran related that the Prince Georges was an armed combat vessel and that one of the Veteran's duties was as a fireman in the boiler room for about six to seven months.  The Veteran stated that the noise level in this room was unbearable at times.  The Veteran stated that he also served as a gunner's mate and that the noise level at this duty station was very loud.  In this capacity, the Veteran operated automatic guns and cannons.  In an October 2009 statement, the Veteran indicated that these were operated in training.  He did not wear hearing protection.  The Veteran stated that he believed this noise exposure resulted in hearing loss in both ears and tinnitus.  Also of record is the Department of the Navy's Dictionary of American Naval Fighting Ships, which reflects that the Prince Georges was involved in an invasion from June 20 to June 25 1944 in Saipan.  According to the October 2009 statement of the case (SOC), the Veteran's service personnel records showed that he was involved in a five-night aerial attack by enemy forces while aboard ship (these records are not in the file but the Board assumes the validity of this finding).  In the October 2009 statement, the Veteran stated that "[his records showed [he] was involved in an aerial attack by enemy forces" (as described in the preceding sentence) and that this was one of many occasions where he was exposed to loud and prolonged noises.  

The Board finds that hazardous noise exposure during service is established given the circumstances of the Veteran's service as discussed above.  See 38 U.S.C.A. § 1154(a).  With regard to whether hearing loss and tinnitus manifested in service, the Veteran stated in his June 2009 notice of disagreement (NOD) that these disabilities were present when he left the service.  In an October 2009 statement, the Veteran related that he reported ringing in his ears to personnel while he was serving on board the ship and that they replied that the tinnitus would go away over time.  The Veteran stated that, contrary to what he was told, the tinnitus and hearing loss have remained with him "over the years."  However, although the Veteran's ship was involved in one invasion, the Veteran has not mentioned this attack himself other than pointing out that VA had found a record of this attack, and has never stated that he incurred hearing loss and tinnitus as a result of combat, to include the aerial attack on his ship.  Therefore, the Board finds that the more relaxed evidentiary standard accorded combat-related injuries under 38 U.S.C.A. § 1154(b) does not apply. 

The Board finds that the Veteran's statements regarding a relationship between his in-service noise exposure and his current hearing loss disability and tinnitus are not sufficient to overcome the evidence of record weighing against such a relationship.  In this regard, the Veteran's service treatment records are negative for diagnoses, treatment, or complaints of hearing loss and tinnitus.  The March 1946 separation examination reflects that a whispered voice test was "15/15'," which, according to the July 2009 VA examination report, was a normal score.  The March 1946 separation examination report also states that there were no diseases or defects found with respect to hearing.  Thus, not only is there no documentation of hearing loss or tinnitus in service, but the Veteran's hearing was found to be normal in the separation examination.

Further, other than the Veteran's statements made in connection with the current claim, there are no post-service medical records or other evidence showing treatment, diagnoses, or complaints of hearing loss or tinnitus in the more than sixty years that have elapsed between the Veteran's separation from service in March 1946 and his September 2008 claim for service connection.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  VA treatment records dated from October 2008 to December 2008 do not mention the Veteran's hearing loss or tinnitus.    

In response to the January 2009 VCAA notice letter, the Veteran submitted a March 2009 statement identifying treatment for the "ringing in [his] ears" by a doctor W. Maril and a doctor J. Maril on "numerous occasions."  As discussed above, the Veteran did not provide enough information in an authorized release form to enable VA to request these records.  In the March 2009 statement, the Veteran stated that he had been treated by Dr. W. Maril for a period of twenty years, but did not state that he had been treated for tinnitus during this entire period or specify when this twenty-year period occurred. The fact that doctor W. Maril treated the Veteran for twenty years, as the Veteran states, does not indicate that he treated the Veteran for hearing problems throughout that time or that the twenty-year time period occurred within the first twenty or even the first forty years since the Veteran separated from active service in 1946.  Thus, these statements regarding the Veteran's treatment provide little support for the claim as they do not indicate a continuity of hearing loss and tinnitus after service. 

Finally, the July 2009 VA examination report further weighs against the Veteran's claim.  At this examination, the Veteran reported his in-service noise exposure as discussed above, and also reported that after service he worked with a metal company welding and cutting metal for one year, a job which involved noise exposure.  The Veteran stated that he did not wear hearing protection at this time.  Thereafter, the Veteran worked as a warehouseman around air freight for years with noise exposure from aircraft.  The Veteran only began to use hearing protection in connection with this job in later years.  In reviewing the claims file, the examiner noted that voice whisper tests involve a subjective assessment of hearing impairment using spoken or whispered words without visual cues.  While such tests can detect more serious hearing losses, they provide only gross indication of impairment in the 50 to 2000 Hertz range.  The test is insensitive to high frequency hearing loss, which is the type of hearing loss most likely to occur as a result of noise exposure.  Thus, whispered voice tests do not serve as reliable evidence of normal hearing or hearing impairment, although they may be considered with other evidence.  While noting the fact that the Veteran's whispered voice test at separation was not necessarily reliable, the examiner concluded that the Veteran's current hearing loss disability and tinnitus were not related to acoustic trauma during service.  The examiner explained that although it was possible that the Veteran had some degree of noise exposure during service, the only available information in the service records regarding the Veteran's hearing was the whispered voice test, which showed normal hearing.  Moreover, the Veteran reported civilian occupational noise exposure following military service which was sufficiently loud as to require the use of hearing protection.  Finally, the examiner stated that it was not possible to exclude the Veteran's stated age of 84 as the primary etiology or cause of the Veteran's hearing loss.  The Board finds that this examination report, which was authored by an audiologist who carefully reviewed the record and examined the Veteran, is probative evidence weighing against the Veteran's claim.

The Board acknowledges the Veteran's statement that his hearing loss and tinnitus were caused by in-service noise exposure.  However, the Board finds that the cause of these disabilities is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion as to a relationship between the Veteran's in-service noise exposure and current hearing loss disability and tinnitus must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his contention that his hearing loss and tinnitus were caused by in-service noise exposure is not competent and therefore of little probative value.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, it is outweighed by the findings in the July 2009 VA examination report and the other evidence of record discussed above. 

While the Veteran is not competent to provide a conclusive opinion as to the cause of his hearing loss and tinnitus, the Board finds that he is competent to provide testimony as to the presence and history of these disabilities, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  It is important to note that medical evidence is not required to establish a continuity of symptomatology and that a claimant's lay statements can be competent and sufficient to establish both the diagnosis and the etiology of a disability.  See Davidson, 581 F.3d at 1316.  In this regard, the Board has carefully considered the Veteran's statements that hearing loss and tinnitus manifested in service and have continued to be present up to the current time.  However, for the following reasons, the Board finds that these statements are not sufficient to overcome the evidence weighing against the Veteran's claim.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  As noted above, there are no clinical findings of hearing loss or tinnitus in service or until the July 2009 VA examination report.  Although the Veteran was invited to submit or identify relevant medical evidence in the January 2009 VCAA notice letter, the Veteran only identified two private doctors without giving VA enough information to request records from these doctors.  He also did not indicate the time period when he was treated for his hearing problems.  Thus, apart from the Veteran's statements made in connection with this claim and the fact that in-service noise exposure has been established, there is no evidence of record showing that hearing loss and tinnitus manifested in service and continued to be present up to the current claim.  

The Board has no reason to doubt the sincerity of the Veteran's statements and there is no evidence of record to put their credibility or reliability into question.  Although there was a normal whispered voice test at separation, the whispered voice test may not be an accurate way of determining whether hearing impairment was present or not in service, as pointed out by the VA examiner.  However, the fact remains that the service treatment records are negative for hearing problems, the separation examination shows normal hearing, and, apart from the Veteran's own statements, there is no evidence of hearing problems prior to the present claim.  Moreover, the July 2009 VA examination report reflects that the Veteran had a history of significant post-service noise exposure without hearing protection and that the Veteran's age was likely a primary cause of his hearing loss.  Still, the Board acknowledges that these findings would not preclude service connection if the Veteran also had hearing loss and tinnitus prior to his civilian occupations and prior to the aging process as a result of active service.  As noted above, the fact that the Veteran's whispered voice test was normal at separation does not necessarily show that hearing loss and tinnitus did not manifest in service, as the whispered voice test does not detect high frequency hearing loss, and of course there are no tests for detecting tinnitus, which is subjective in nature.  Thus, if the Veteran's statements are accurate, then the VA examiner's findings would not be fatal to the claim.  

Nevertheless, the Board is limited by the evidence before it.  In weighing the Veteran's statements made in connection with the current claim against the normal whispered test and finding of no hearing defects in the March 1946 separation examination, the absence of documented hearing problems in the service, the absence of any contemporaneous evidence of hearing loss or tinnitus for over sixty years since the Veteran separated from active service in 1946, and the finding in the July 2009 VA examination report that hearing loss and tinnitus were not likely related to service given the normal whispered voice test at separation and the significant post-service causes of hearing loss and tinnitus, the Board must find that the preponderance of the evidence of record weighs against a relationship between the Veteran's period of service and his current hearing loss disability and tinnitus.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the Board regrets that service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


